1st AMENDED & RESTATED EMPLOYMENT AGREEMENT
 
THIS AMENDMENT OF APRIL 16, 2008 ("AMENDMENT") TO THAT CERTAIN EMPLOYMENT
AGREEMENT, dated as of April 30, 2007, (the "Original Agreement") by and Between
Green Screen Interactive Software, LLC (f/k/a Green Screen, LLC), a Delaware
limited liability company with its offices at 575 Broadway, New York, New York
10012 (the "Company"), and Mark Seremet, an individual residing at 49 Indian
Hill Road, Pound Ridge, NY 10576 ("Executive").
 
WHEREAS, the parties entered into the Original Agreement when the Company was a
startup company;
 
WHEREAS, the Company is now in the early stages of operations and has refined
its organizational structure and business plans all of which require the
Original Agreement to be amended and restated in its entirety on the terms set
forth below.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the parties agree as
follows:
 
1. Term of Employment. Executive's employment under the Original Agreement
commenced on April 30, 2007 (the "Commencement Date") and will currently expire
on April 30, 2011 (the "Employment Term"). Subject to earlier termination
pursuant to Section 7 hereof, the Employment Term shall be automatically
extended for additional terms of successive one (1) year periods unless the
Company or Executive gives written notice to the other at least sixty (60) days
prior to the expiration of the then current Employment Term of the termination
of Executive's employment hereunder at the end of such current Employment Term.
 
2. Positions.
 
(a) Executive shall serve as the President of the Company but acknowledges that
organizational reorganization is contemplated and that his role may be converted
to that of a Vice President of a discrete operational area and that any such
change shall not be considered a demotion or breach of this Agreement by the
Company.
 
(b) The Executive shall report to the Chief Executive Officer of the Company.
The Executive may be given such further reasonably related supervisory duties,
powers and prerogatives as may be delegated to him from time to time by the
Chief Executive Officer.
 
(c) During the Employment Term, Executive shall devote substantially all of his
business time and efforts to the performance of his duties hereunder; provided,
however, that Executive shall be allowed, to the extent that such activities do
not materially interfere with the performance of his duties and responsibilities
hereunder, to lecture, publish, manage his passive personal investments, and to
serve on corporate, civic, or charitable boards or committees. Notwithstanding
the foregoing, Executive shall not serve on any corporate board of directors if
such service would be inconsistent with his fiduciary responsibilities to the
Company. The Company specifically approves of Executive serving as a director of
Qoop, Inc, Repliqa, LLC, and Serklin, Inc.
 
 
 

--------------------------------------------------------------------------------

 
 
3. Base Salary. During the Employment Term and after the date of this Amendment,
the Company shall pay Executive a base salary at the annual rate of not less
than $250,000. Base salary shall be payable in each case in accordance with the
usual payroll practices of the Company. Executive's Base Salary shall be subject
to annual review by the Board in December of each year and may be increased
above the minimum from time to time upon recommendation of the Compensation
Committee. The base salary as determined as aforesaid from time to time shall
constitute "Base Salary" for purposes of this Employment Agreement.
 
4. Bonus. Shall be $200,000 per annum, $100,000 based upon the Company's
achievement of its operating plan, and $100,000 based upon other milestones to
be determined by the Company's CEO. For 2008 targets are pre-set at aggregate
raise of $25 million of equity with a bonus of $75,000 and $100,000 for the
Company successfully achieving it operating plan as approved by its Board of
Directors. $25,000 has been earned by the Executive for Quarter 1, 2008 for
successfully completing financing/operating objectives.
 
5. Employee Benefits and Vacation.
 
(a) During the Employment Term, Executive shall be entitled to participate in
all pension, retirement, savings, welfare and other employee benefit plans and
arrangements and fringe benefits and perquisites generally maintained by the
Company from time to time for the benefit of the senior executives of the
Company.
 
(b) During the Employment Term, the executive shall receive an auto allowance of
Six Hundred ($600) dollars per month. To the extent permitted under applicable
law, the Company shall not treat as compensation to Executive fringes and
perquisites provided to Executive or the items under Section 6 below.
 
(c) During the Employment Term, Executive shall be entitled to vacation each
year in accordance with the Company's policies in effect from time to time but
not less than four weeks paid vacation. Executive shall also be entitled to such
periods of sick leave as is customarily provided by the Company for its senior
executive employees.
 
6. Business Expenses. The Company shall reimburse Executive for the travel,
entertainment and other business expenses incurred by Executive in the
performance of his duties hereunder, in accordance with the Company's policies
as in effect from time to time.
 
7. Termination.
 
(a) The employment of Executive under this Employment Agreement shall terminate
upon the occurrence of any of the following events:
 
 
2

--------------------------------------------------------------------------------

 
 
(i) the death of Executive;
 
(ii) the termination of Executive's employment by the Company due to Executive's
Disability pursuant to Section 7(b) hereof;
 
(iii) the termination of Executive's employment by Executive for Good Reason
pursuant to Section 7(c) hereof;
 
(iv) the termination of Executive's employment by the Company without Cause;
 
(v) the termination of employment by Executive without Good Reason upon not less
than thirty (30) days prior written notice;
 
(vi) the termination of employment by Executive, with or without Good Reason
during the two year period commencing after the Change in Control as defined in
Paragraph 11 below (such period being referred to herein as the "Change in
Control Protection "Period");
 
(vii) the termination of Executive's employment by the Company for Cause
pursuant to Section 7(e);
 
(b) Disability. If Executive is unable to carry out his material duties pursuant
to this Employment Agreement for more than ninety (90) days during any twelve
(12) month period by reason of any physical or mental impairment, or suffers any
medically determined physical or mental impairment that can be expected to
result in death or that can be expected to render the Executive incapable of
performing his duties to the Company for ninety (90) days or more (a
"Disability"), the Company may terminate Executive's employment for Disability,
at any time, upon not less than thirty (30) days prior written notice (a "Notice
of Disability Termination").
 
(c) Termination for Good Reason. A Termination for Good Reason means a
termination by Executive by written notice given within thirty (30) days after
he becomes aware of the occurrence of the Good Reason event. For purposes of
this Employment Agreement, "Good Reason" shall mean any material breach by the
Company of any provision of this Employment Agreement which goes uncured for a
period of thirty (30) days after the Company receives a Notice of Termination
for Good Reason.
 
(d) Notice of Termination for Good Reason. A Notice of Termination for Good
Reason shall mean a notice that shall indicate in reasonable detail the facts
and circumstances claimed to provide a basis for Termination for Good Reason.
The Notice of Termination for Good Reason shall provide for a date of
termination not less than ten (10) nor more than sixty (60) days after the date
such Notice of Termination for Good Reason is given.
 
(e) Cause. Subject to the notification provisions of Section 7(f) below,
Executive's employment hereunder may be terminated by the Company for Cause. For
purposes of this Employment Agreement, the term "Cause" shall be limited to:
 
 
3

--------------------------------------------------------------------------------

 
 

 
(i)
the refusal of Executive to follow the proper written direction of the Chief
Executive Officer, provided that the foregoing refusal shall not be "Cause" if
Executive in good faith believes that such direction is illegal, unethical or
immoral and promptly so notifies the Board;

 

 
(ii)
failure by Executive to perform the material duties required of him hereunder
(other than any such failure resulting from incapacity due to physical or mental
illness) which goes uncured for a period of ten (10) days after a written demand
for performance is delivered to Executive by the Chief Executive Officer;

 

 
(iii)
Executive being convicted of a felony (other than a felony involving a motor
vehicle);

 

(iv)
any material breach of this Agreement by Executive that is not cured (if
curable) within ten (10) days of the Notice of Termination for Cause; or

 

 
(v)
Executive's dishonesty, misappropriation or fraud with regard to the Company
(other than good faith expense account disputes).

 
(f) Notice of Termination for Cause. A Notice of Termination for Cause shall
mean a notice that shall indicate the specific termination provision in Section
7(e) relied upon and shall set forth in reasonable detail the facts and
circumstances that provide for a basis for Termination for Cause. The date of
termination for a Termination for Cause shall be the date indicated in the
Notice of Termination.
 
8. Consequences of Termination of Employment.
 
(a) If Executive's employment is terminated during the Employment Term by reason
of Executive's death, the employment period under this Employment Agreement
shall terminate as of the date of death without further obligations to
Executive's legal representatives under this Employment Agreement except for:
 

 
(i)
any Base Salary or Bonus earned but not yet paid through the end of the month of
Executive's death;

 

 
(ii)
any earned but unpaid Performance Bonus from a prior fiscal period;

 

 
(iii)
if at the end of the fiscal year in which the termination occurred, the targets
of the Performance Bonus for such year have been achieved, then the product of
(A) the Performance Bonus achieved, multiplied by (B) a fraction, the numerator
of which is the number of days of said fiscal year during which Executive was
employed by the Company, and the denominator of which is 365, which bonus shall
be paid when bonuses for such period are paid to the other executives;

 
 
4

--------------------------------------------------------------------------------

 
 

 
(iv)
any accrued vacation pay payable pursuant to the Company's policies and any
unreimbursed business expenses payable pursuant to Section 6 which amounts shall
be promptly paid in a lump sum to Executive's estate;

 

 
(v)
there shall be full accelerated vesting of all outstanding options with the
right to exercise such options continuing until the earlier of the (A) the
option termination date set forth therein, or (B) the one (1) year anniversary
of the date the Executive's employment terminated.

 
(b) Disability. If Executive's employment is terminated by reason of Executive's
Disability, Executive shall be entitled to receive the payments and benefits to
which his representatives would be entitled in the event of a termination of
employment by reason of his death.
 
(c) Termination by Executive for Good Reason or Termination by the Company
without Cause. If the Executive's employment is terminated by (i) the Executive
for Good Reason or (ii) the Company without Cause, the Executive shall be
entitled to receive:
 

 
(i)
all of the benefits set forth in Section 8(a) above, plus

 

 
(ii)
(A) the sum of his Base Salary and the Bonus earned with respect to the
Employment Year preceding the Employment Year in which his employment
termination occurred multiplied by (B) 1.5 (the "Severance Benefit"). The
Severance Benefit shall be payable over an eighteen month period commencing on
the first payroll date following the termination of employment in equal
installments on the Company's normal payroll dates during said eighteen month
period, plus

 

 
(iii)
payment by the Company of the premiums for Executive and his dependents' health
coverage for eighteen months under the Company's health plans which cover the
senior executives of the Company or materially similar benefits. Payments under
this subsection (iii) may at the discretion of the Company be made by continuing
participation of Executive in the plan as a terminee, or by paying the
applicable COBRA premium for Executive and his dependents, or by covering
Executive and his dependents under substitute arrangements.

 
 
5

--------------------------------------------------------------------------------

 
 
(d) Termination by the Company with Cause or Termination by the Executive
without Good Reason. If Executive's employment hereunder is terminated (i) by
the Company for Cause, or (ii) by Executive without Good Reason, Executive shall
be entitled to receive only his Base Salary through the date of termination and
any unreimbursed business expenses payable pursuant to Section 6.
 
(e) The Company's obligation to provide the any payments pursuant to Paragraph 8
hereof is expressly conditioned upon the Executives' execution and delivery to
the Company of a release agreement, satisfactory to the Company, including, but
not limited to:
 

 
(i)
An unconditional release of all rights to any claims, charges, complaints,
grievances, known or unknown to the Executive, through the date of the
Executive's termination from employment;

 

 
(ii)
A representation and warranty that the Executive has not filed or assigned any
claims, charges, complaints, or grievances against the Company;

 

 
(iii)
An agreement not to use, disclose or make copies of any confidential information
of the Company, as well as to return any such confidential information and
property to the Company upon execution of such release;

 

 
(iv)
An agreement to maintain the confidentiality of the release;

 

 
(v)
A reaffirmation of his restrictive covenant; and

 

 
(vi)
An agreement to indemnify the Company, in the event that the Executive breaches
any portion of such release.

 
9. No Mitigation. In the event of any termination of employment under Sections
7(b) through (d) inclusive, Executive shall be under no obligation to seek other
employment and there shall be no offset against any amounts due Executive under
this Employment Agreement on account of any remuneration attributable to any
subsequent employment that Executive may obtain. Any amounts due under Section 8
are in the nature of severance payments, or liquidated damages, or both, and are
not in the nature of a penalty. Such amounts are inclusive, and in lieu of any
amounts payable under any other salary continuation or cash severance
arrangement of the Company and to the extent paid or provided under any other
such arrangement shall be offset from the amount due hereunder.
 
 
6

--------------------------------------------------------------------------------

 
 
10. Confidentiality/Noncompetition.
 
(a) The Company and Executive acknowledge and agree that the services to be
provided by Executive pursuant to this Employment Agreement are unique and
extraordinary and, as a result of such employment, Executive will be in
possession of Confidential Information relating to the business practices of the
Company. The term "Confidential Information" shall mean any and all information
(verbal and written) relating to the Company or any of its affiliates, or any of
their respective activities, other than general business practices not unique to
Company but commonly practiced in the interactive entertainment industry and
such information which can be shown by the Executive to be in the public domain
or otherwise know to the public other than as a result of a breach of this
Section 10, including but not limited to information relating to trade secrets,
personnel lists, financial information, research projects, services used,
pricing, customers, customer lists and prospects, product sourcing, marketing,
selling and servicing. Employee agrees that he will not, during or after the
termination of employment, directly or indirectly, use, communicate, disclose or
disseminate to any person, firm or corporation any confidential information of
the Company acquired by Executive during his employment by Company.
 
(b) Executive agrees that he shall not, during the period of his employment and
for one year thereafter, directly or indirectly take any action which
constitutes an interference with or a disruption of any of the Company's
business activities, including without limitation, solicitations of the
Company's customers or employees. For purposes of clarification, but not of
limitation, Executive acknowledges and agrees that the provisions of this
Section 10 shall prohibit him from directly or indirectly hiring, offering to
hire, enticing, soliciting or in any manner persuading or attempting to persuade
any officer, employee, agent, lessor, lessee, licensor, licensee or customer who
has been previously contacted by a representative of the Company, including the
Executive, to discontinue or alter his, her or its relationship with the
Company.
 
(c) Executive agrees that he shall not, during the Employment Term and for a
period of one (1) year thereafter directly or indirectly, alone or as a partner,
joint venturer, officer, director, employee, consultant, agent, independent
contractor, member or stockholder of any company or business, engage in any
business activity which is directly or indirectly competitive with any of the
products or services being developed, marketed, distributed, planned, sold or
otherwise provided by the Company or its subsidiaries at such time. The
ownership by the Executive of not more than one percent of the shares of stock
of any corporation having a class of equity securities registered under the
Securities Exchange Act of 1934, as amended, shall not be deemed, in and of
itself, to violate the prohibitions of this paragraph. Notwithstanding the
foregoing, in the event that Executive's employment is not renewed at the end of
the Term by the Company, the one year period set forth above shall not apply
unless the Company pays the Executive the sum of his Base Salary and the Bonus
earned with respect to the Employment Year preceding the Employment Year in
which the non-renewal occurred (the "Non-Renewal Benefit"). The Non-Renewal
Benefit shall be payable over a twelve month period commencing on the first
payroll date following the non-renewal of employment in equal installments on
the Company's normal payroll dates during said twelve month period.
 
 
7

--------------------------------------------------------------------------------

 
 
(d) The Executive recognizes that the Company would suffer irreparable damage if
the Executive were to violate the provisions of this Section 10. In the event
the Executive shall violate any of the terms or provisions of this Section 10,
the Company shall have, in addition to any and all remedies of law, the right to
seek and obtain, without bond or notice, ex parte or after a hearing, an
injunction, specific performance or other equitable relief to prevent the
violation of the Executive's obligations hereunder and in connection therewith
shall be entitled to collect all reasonable costs and expenses of suit,
including, but not limited to, attorneys' fees.
 
11. Change in Control.
 
For purposes of this Employment Agreement, the term "Change in Control" shall be
deemed to have occurred on the earliest of the following dates:
 
(a) the date the owners of the Company (or the Board, if owner action is not
required) approve a plan or other arrangement pursuant to which the Company will
be dissolved or liquidated; or
 
(b) the date the owners of the Company (or the Board, if owner action is not
required) approve a definitive agreement to sell or otherwise dispose of
substantially all of the assets of the Company; or
 
(c) the date the owners of the Company (or the Board of Directors, if owner
action is not required) have approved a definitive agreement to merge or
consolidate the Company with or into such other company, other than, in either
case, a merger or consolidation of the Company in which holders of Company's
common equity immediately prior to the merger or consolidation will have at
least a majority of the voting power of the surviving company's voting
securities immediately after the merger or consolidation, which voting
securities are to be held in the same proportion as such holders' ownership of
the common equity of the Company immediately before the merger or consolidation;
or
 
(d) the date any entity, person or group, within the meaning of Section 13(d)(3)
or Section 14(d)(2) of the Exchange Act (other than (A) the Company or any of
its subsidiaries or any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its subsidiaries shall have become the
beneficial owner of, or shall have obtained voting control over, more than fifty
percent (50%) of the outstanding shares of the Company's common equity.
 
 
8

--------------------------------------------------------------------------------

 
 
12. Miscellaneous.
 
(a) Governing Law. This Employment Agreement shall be governed by and construed
in accordance with the laws of the State of New York without reference to
principles of conflict of laws.
 
(b) Entire Agreement and Amendment. This Employment Agreement and the
instruments contemplated herein, contain the entire understanding of the parties
with respect to the employment of Executive by the Company from and after the
date hereof and supersedes any prior agreements between the Company and
Executive, including, but not limited to the Original Agreement. There are no
restrictions, agreements, promises, warranties, covenants or undertakings
between the parties with respect to the subject matter herein other than those
expressly set forth herein and therein. This Employment Agreement may not be
altered, modified, or amended except by written instrument signed by the parties
hereto.
 
(c) No Waiver. The failure of a party to insist upon strict adherence to any
term of this Employment Agreement on any occasion shall not be considered a
waiver of such party's rights or deprive such party of the right thereafter to
insist upon strict adherence to that term or any other term of this Employment
Agreement. Any such waiver must be in writing and signed by Executive or an
authorized officer of the Company, as the case may be.
 
(d) Assignment. This Employment Agreement shall not be assignable by Executive.
 
(e) Successors; Binding Agreement; Third Party Beneficiaries. This Employment
Agreement shall inure to the benefit of and be binding upon the personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees legatees and permitted assignees of the parties hereto.
 
(f) Communications. For the purpose of this Employment Agreement, notices and
all other communications provided for in this Employment Agreement shall be in
writing and shall be deemed to have been duly given (i) when delivered by hand,
or (ii) two business days after being mailed by United States registered or
certified mail, return receipt requested, postage prepaid, or sent via reputable
overnight courier addressed to the respective addresses set forth on the initial
page of this Employment Agreement, provided that all notices to the Company
shall be directed to the attention of the General Counsel of the Company, or to
such other address as any party may have furnished to the other in writing in
accordance herewith. Notice of change of address shall be effective only upon
receipt.
 
(g) Withholding Taxes. The Company may withhold from any and all amounts payable
under this Employment Agreement such Federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.
 
 
9

--------------------------------------------------------------------------------

 
 
(h) Survivorship. The respective rights and obligations of the parties hereunder
shall survive any termination of Executive's employment to the extent necessary
to the agreed preservation of such rights and obligations.
 
(i) Counterparts. This Employment Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.
 
(j) Headings. The headings of the sections contained in this Employment
Agreement are for convenience only and shall not be deemed to control or affect
the meaning or construction of any provision of this Employment Agreement.
 
(k) Executive's Representation. Executive represents and warrants to the Company
that there is no legal impediment to him performing his obligations under this
Employment Agreement and neither entering into this Employment Agreement nor
performing his contemplated service hereunder will violate any agreement to
which he is a party or any other legal restriction. The Executive further
represents and warrants that his performance of all the terms of this Agreement
and as an employee of the Company does not and will not breach any agreement or
obligation to keep in confidence proprietary information, knowledge or data
acquired by him in confidence or in trust prior to his employment with the
Company, and he will not disclose to the Company or induce the Company to use
any confidential or proprietary information or material belonging to any
previous employer or others.
 
(l) BOTH PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT
TO A TRAIL BY JURY IN RESPECT OF ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS EMPLOYMENT AGREEMENT OR ANY ANCILLARY DOCUMENT
CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH OR ANY COURSE OF CONDUCT,
COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY
PARTY. THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR THE EMPLOYER TO HIRE
EXECUTIVE.
 
[Signature Page Follows]
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Employment
Agreement as of the day and year first above written.
 
GREEN SCREEN INTERACTIVE SOFTWARE, LLC
   
By:
/s/ Ron Chaimowitz
 
Title:Chief Executive Officer
   
/s/ Mark Seremet
Mark Seremet

 
 
11

--------------------------------------------------------------------------------

 